Order and judgment (one paper) Supreme Court, New York County (Edward J. Greenfield, J.), entered April 5, 1989, granting plaintiff’s motion for partial summary judgment against defendant T. Frederick Jackson, Inc. (TFJ) in the sum of $28,357.25, including costs and disbursements, and declining to grant said defendant’s motion to vacate default (CPLR 5015), is unanimously affirmed with costs.
Plaintiff, Grace Insurance Agency, commenced this action to collect earned insurance premiums totaling $42,747.38 on policies issued to defendants TFJ and Olsen Industries, Inc. During the course of discussions on the matter, defendant Fred Olsen, a principal of both corporate defendants, conceded, by letter dated March 16, 1988, that a policy had, in fact, been issued to TFJ, and that the sum demanded therefor, $24,678.48, was outstanding. On the basis of this admission, plaintiff moved for partial summary judgment against TFJ, and was granted this relief upon the latter’s default.
In order to vacate the default, TFJ was required to establish both a meritorious defense and a reasonable excuse for the delay. (Tewari v Tsoutsouras, 75 NY2d 1, 12-13.) We have examined this record and conclude that the IAS Part correctly found that there is no meritorious defense to the action against TFJ, and that the default was the result of dilatory tactics engaged in by defense counsel. Concur—Ross, J. P., Asch, Kassal, Wallach and Smith, JJ.